DETAILED ACTION
This office action is in response to communication filed on 2 June 2022.

Claims 1 – 3, 5 – 11, and 13 are presented for examination.

The following is a FINAL office action upon examination of application number 17/184649.  Claims 1 – 3, 5 – 11, and 13 are pending in the application and have been examined on the merits discussed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 2 June 2022, Applicant amended claims 1 – 3, 10, 11, and 13.  Applicant cancelled claims 4 and 12.

Amendments to claims 1 – 3, 10, 11, and 13 are insufficient to overcome the 35 USC § 101 rejection.  Therefore, the 35 USC § 101 rejection of claims 1 – 3, 5 – 11, and 13 are maintained.


Amendment to claims 12 and 13 is sufficient to overcome the 35 USC § 112 rejection.  Therefore, the 35 USC § 112 rejection of claims 12 and 13 is withdrawn.  


Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered but they are not persuasive. 

In the remarks regarding the 35 USC 101 rejection of all pending claims, Applicant argues that the claims are not directed to a mental process, and therefore eligible subject matter.  Examiner respectfully disagrees.  While Applicant may believe the steps performed by the processor to be “complex,” that is not the test of subject matter eligibility.  Examiner has explained how the claimed functions amount to decision making and managing personal behavior including following rules or instructions, which are sub-categories of mental processes and certain methods of organizing human activity, respectively.  Examiner never acknowledged that automated changes to the schedule and operation of the production process are not mere mental steps, as Applicant alleges.  Examiner explicitly stated (as has maintained in this rejection): “While independent claims do describe a production executor to carry out the operational dispatching decisions, this could be a person receiving information from a computer, then carrying out those decisions.  If this intended to be entirely automated where some technology performs the changes autonomously to operate the production process, this may be subject matter eligible, and Examiner recommends amending with that in mind to potentially remove this rejection.”  This was a suggestion for Applicant to move towards eligibility, not an acknowledgement that there is automation.  Examiner does not know what is intended by a production executor, or what entity is could be describing.  Clarity is needed to potentially move forward on eligibility, but Examiner cannot know what is meant until Applicant amends their claims sufficiently.  Applicant’s arguments do not address the core of the rejection, which clearly states that claims are directed to abstract ideas without significantly more.  Therefore, the 35 USC 101 rejection of all pending claims is maintained.

In the remarks regarding independent claims 1, 10, and 13, Applicant argues that the cited prior art does not disclose the claim language.  Examiner respectfully disagrees.  Applicant argues that Wang does not disclose forecasting production data.  While the word “forecast” is not used, the entirety of the Wang reference describes long and short term planning or scheduling to optimize production of product.  Applicant states that Wang only describes optimizing immediately subsequent steps.  Examiner disagrees with that assertion (long-term production planning disclosed in Wang in several instances), but it does not matter in this context because the claim only states “using forecasted values” without any further description of what that means.  Applicant goes on to argue that the secondary reference of Serita does not disclose release dates.  Release timing is described in paragraph 22 of Serita, where it is explained how due dates and order releases are connected. Applicant argues that cited art does not teach finishing orders close to the due date, however, Serita discloses in claim 1 “scheduling policy for internal processes to meet the order and a due date policy for the order.”  Meeting a due date policy is equivalent to finishing by a due date.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3, 5 – 11, and 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of abstract ideas without significantly more. The independent claims recite deriving dispatch recommendations for an obtained production schedule, obtaining a released subset of orders, iteratively calculating dispatching decisions based on constraints monitored during production operations, outputting each decision to execute production orders.  These claims amount to decision making, which is a mental process, and managing personal behavior including following rules or instructions, which is a certain method of organizing human activity.  Mental processes and certain methods of organizing human activity are two groups defined as abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. This judicial exception is not integrated into a practical application because the claims are directed to abstract ideas with additional generic computer elements such as processor, output device, computer program product, and computer readable storage media that is essentially applying generic computing to the abstract ideas claimed.  Generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generic computer elements claimed are non-specific and serve as merely a simple application of generic computer technology to an otherwise abstract idea. One could make their own scheduling decisions in real time for production in an entirely manual process, using observation and decision making.  Then someone could output a decision by drawing or writing out the new plan and giving that to production operators.  These claimed computer components appear to describe decision making with provided data. This is a well-understood, routing, and conventional use of computer components as recognized by court decisions in MPEP § 2106.05(d), specifically Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ 2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93.  While independent claims do describe a production executor to carry out the operational dispatching decisions, this could be a person receiving information from a computer, then carrying out those decisions.  If this intended to be entirely automated where some technology performs the changes autonomously to operate the production process, this may be subject matter eligible, and Examiner recommends amending with that in mind to potentially remove this rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 3, 5 – 8, 10, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. 6,687,563 (hereinafter, Wang) in view of U.S. P.G. Pub. 2021/0056484 (hereinafter, Serita).

Regarding claim 1, Wang teaches a system for providing dispatching decisions for operating a number of resources involved in a number of production processes, each production process comprising a number of production operations, wherein the system comprises at least one processor which is configured to perform the following steps (col 3, line 62 – col 4, line 15, “The new method provides a rule-based software decision engine called the Operation Job Supervisor system (OJS) to supervise optimal throughput of product into processing equipment. This decision engine integrates with other Fab systems (such as AMHS and MES (Manufacturing Equipment System) and a cooperative model between dispatch and schedule functions that provides consistency.”): 
a) obtaining a long-term production schedule containing production operations for a set of production orders by using forecasted values for production operation durations (col 1, lines 9-15, “This invention relates generally to a system and method of planning, scheduling, and dispatching during wafer production in a Fab and, more particularly, to an automated decision engine that integrates short-term (dispatching) and long-term (scheduling) production plans for optimum dispatching and scheduling of wafer build throughout the wafer's movement in the Fab.”) (col 2, line 67 - col 3, line 22, “Fab planners that have the responsibility to control all the tools in the Fab use a scheduling function for long-term planning to best get a Front Open Unified Pot (FOUP) or wafer box through the various tools needed to create wafers. Each FOUP is one of several in production at any given time, all vying concurrently for a limited number of tools. Supervisors do short-term planning using a dispatching function. The goal of both planner and supervisor is to keep all tools busy and at maximum production by getting the FOUP to the correct tool at the correct time following an optimum path. This current schedule and dispatch system for balancing and filtering of Work in Progress (WIP) is based on individual usage of reports. This has the disadvantages of conflict between reports (ex. One report shows the FOUP should go to equipment A, while another shows that equipment B is idle.), subjectivity, and the high maintenance costs due to the many programs needed to support it.”); 
b) deriving dispatching recommendations for suitable order release dates, dispatching sequences and/or resource choices of all subsequent operational dispatching decisions from the obtained long-term production schedule (col 4, lines 42-50, “The scheduling function determines the next suitable equipment for a FOUP by a schedule system algorithm and has an added function of calculating a transportation cost table to arrive at routing costs. The dispatch system will decide which sorted Work In Progress (WIP) should next be processed using the transportation cost table from the schedule function and determine the next suitable equipment for a FOUP to achieve maximum benefit using the schedule result”). 
Wang does not explicitly recite release dates and due dates, but does at least disclose a determination of equipment types needed and in what order to create a product (col 4, lines 51-67, “If the schedule system had chosen FOUP B as the next candidate for equipment A, the OJS will pass this information to the dispatch system by registering FOUP B to equipment A. The dispatch system can accept this result or change this decision by looking at the current situation.”).  
However, in the analogous art of manufacturing scheduling decisions, Serita teaches c) obtaining a released subset of the set of production orders having each a release date and including information of all possible dispatching sequences and logical dependencies between them to produce a requested product (¶ 9, “a) executing a simulation involving scheduling decisions and due date quotations based on the initial scheduling policy and the due date policy; b) executing a machine learning process on results of the simulation to update the scheduling policy and the due date policy by evaluating the scheduling decisions and the due date quotations according to a scoring function which is common for evaluating the scheduling decisions and evaluating the due date quotations; iteratively executing a) and b) until a finalized scheduling policy and the due date policy is determined; and outputting the finalized scheduling policy and the due date policy in response to the order.”) (¶ 22, “Once the scheduler 110 replies with a due date to the customer 100, a job is issued for the order and released to the shop floor 120. A series of processes 121 is applied to a job to make a final product, the processes 121 applied according to the schedule 130. The schedule 130 indicates the sequence and timing of processes 121 to be executed. The process flow depends on the product. Different final products have different flows in terms of processes and processing times.”) (¶ 60, “Processor(s) 810 can be configured to, in response to an order received by the apparatus such as computing device 703, determine an initial scheduling policy for internal processes to meet the order and a due date policy for the order as illustrated at 302 of FIG. 3; a) execute a simulation involving scheduling decisions and due date quotations based on the initial scheduling policy and the due date policy as illustrated at 303 of FIG. 3; b) execute a machine learning process on results of the simulation to update the scheduling policy and the due date policy by evaluating the scheduling decisions and the due date quotations according to a scoring function which is common for evaluating the scheduling decisions and evaluating the due date quotations as described with respect to reinforcement learning at 303 of FIG. 3 and the reinforcement learning implementations herein; iteratively execute a) and b) until a finalized scheduling policy and the due date policy is determined as illustrated at 303 of FIG. 3 and as illustrated in FIG. 4; and output the finalized scheduling policy and the due date policy in response to the order as illustrated at 304 of FIG. 3 and as illustrated in user interfaces of FIGS. 5 and 6.”) (claim 1, “A method for processing and responding to an order, comprising: determining an initial scheduling policy for internal processes to meet the order and a due date policy for the order; a) executing a simulation involving scheduling decisions and due date quotations based on the initial scheduling policy and the due date policy; b) executing a machine learning process on results of the simulation to update the scheduling policy and the due date policy by evaluating the scheduling decisions and the due date quotations according to a scoring function which is common for evaluating the scheduling decisions and evaluating the due date quotations; iteratively executing a) and b) until a finalized scheduling policy and the due date policy is determined; and outputting the finalized scheduling policy and the due date policy in response to the order.”). 
Wang further teaches:
d) iteratively calculating a limited number of subsequent operational dispatching decisions based on operational constraints which are monitored during the said operation of the number of resources involved in the number of production processes and on the derived dispatching recommendations which support a decision-making in favor of optimizing the overall production process with respect to long-term objectives (col 5, line 1 – col 6, line 10, “A central decision evaluation formula is a core part of the OJS decision engine. Its purpose is to minimize costs. It is a dynamically calculated formula that eventually provides the decision in engine with information from system analysis tools including schedule and dispatching to make an optimal decision on transport. The value "Formula" that results is a number calculated by using values obtained from several real-time automated systems that are normalized by using predefined parameter constants. These constants have been chosen by trial and error to insure that each value is weighted properly and corrects for unit differences. This formula value is calculated for each lot and its relative value is the bases for determining which lot has the highest priority. A simple table with the calculated values for each lot sorted highest to lowest is all that is needed to make the decision on which lot to transport. The lowest calculated value being the highest priority lot, and the first to be dispatched. The next lowest is in turn chosen, keeping in mind that the values are recalculated in real time so that priorities are adjusted as changes are introduced to the manufacturing operation. The formula is: Formula=c1*S+c2*D+c3*T+c4*C+c5 Where: S is the scheduling system evaluation result for each equipment. D is the dispatch system evaluation result for each equipment. T is the distance to each equipment compared to current position for calculating transportation costs. C is the operational or reset cost. If FOUP is transferring, C is equal to 1. Otherwise it is zero. c1, c2, c3, c4, c5 are parameter constants. A dynamic sub-formula that can consider transport condition, constraint issues, and special conditions is given below. Again, as before, the resultant value "D" is a number calculated by using values obtained from several real-time automated systems that are normalized by using predefined parameter constants. These constants have been chosen by trial and error to insure that each value is weighted properly, and corrects for unit differences. This formula value is calculated for each lot as before and its relative value is the bases for determining which lot has the highest priority. A simple table with the calculated values for each lot sorted highest to lowest is again all that is needed to make the decision on which lot to transport. The lowest calculated value being the highest priority lot, and the first to be dispatched. The next lowest is in turn chosen, and values are recalculated in real time so that priorities are adjusted as changes are introduced to the manufacturing operation. D=c1*P+c2*Q+c3*M+c4*R+c5*O where: P is the lot priority in the Material Engineering System (MES). Q is the current time divided by the queue time limit or zero. M is return this area value if this batch is in maximum batch size. R is the related resource availability like the reticle or monitor lot. O is the other constraints such as an MES or special condition manufacturing constraint. c1, c2, c3, c4, c5 are constants.  The integration of the dispatch and schedule systems and the decision engine in combination with these decision evaluation formulas allows for dynamic, self-adjusting throughput. An automatic learning methodology learns patterns automatically from these formulas in a fashion similar to artificial intelligence when variables are changed to control condition and parameters are changed to control weight for maximum wafers per hour (WPH). Information dynamically transported to the decision engine is a learning source.”).
Serita teaches wherein the long-term objectives comprise respective due dates at which respective individual orders of the subset of production orders should be completed, and wherein optimizing the overall production process includes finishing the respective individual orders as close to the respective due date as possible (claim 1, “A method for processing and responding to an order, comprising: determining an initial scheduling policy for internal processes to meet the order and a due date policy for the order; a) executing a simulation involving scheduling decisions and due date quotations based on the initial scheduling policy and the due date policy; b) executing a machine learning process on results of the simulation to update the scheduling policy and the due date policy by evaluating the scheduling decisions and the due date quotations according to a scoring function which is common for evaluating the scheduling decisions and evaluating the due date quotations; iteratively executing a) and b) until a finalized scheduling policy and the due date policy is determined; and outputting the finalized scheduling policy and the due date policy in response to the order.”) (¶ 22, “Once the scheduler 110 replies with a due date to the customer 100, a job is issued for the order and released to the shop floor 120. A series of processes 121 is applied to a job to make a final product, the processes 121 applied according to the schedule 130. The schedule 130 indicates the sequence and timing of processes 121 to be executed. The process flow depends on the product. Different final products have different flows in terms of processes and processing times.”).
Wang teaches:
e) outputting, by the at least one processor accessing an output device, each calculated operational dispatching decision to a production executer; and f) executing the released subset of production orders by operating the number of production processes according to the said subsequent operational dispatching decisions (col 4, lines 25-41, “The OJS is a fully automated decision engine that is integrated with the schedule and dispatch systems. Every MIR command will use dispatch results, and every MOR command will use schedule results. These commands are issued by the actual equipment host program of the tools being used. Thus, schedule and dispatch systems are now integrated with the tools. When a FOUP process is completed, MOR is called to get the next equipment and a call is made to the equipment's MIR. This tool-to-tool transportation will include schedule results (by MOR) and dispatch results (by MIR). The OJS monitors these commands and transport. With this information it can detect and avoid stocker traffic jams and optimize stocker crane utilization. The OJS can use dispatch and schedule results to support overhead external buffers (OHB), stockers, and special storage. It can pre-fetch FOUP's into the stocker or send them to the OHB directly.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine due dates for production orders of Serita with the scheduling and dispatching production system of Wang.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of including more relevant data and constraint, such as important dates, into the calculations that determine dispatching changes that affect a schedule in a production environment.	

Regarding claim 2, Wang and Serita teach the system according to claim 1.  Wang teaches wherein the at least one processor is configured to repeat steps c), d) and e) until the long-term production schedule has been adapted or re-calculated (col 6, lines 29-49, “The output of the Schedule Tool 502 generates schedule results periodically and places them in the Database 504. The Equipment Host Program 506 issues a MIR move-in request call to the Decision Engine 508. The Decision Engine asks the Dispatcher Tool 510 to re-calculate WIP. Scheduling data is retrieved from the Database 504 and the Dispatcher Tool 510 passes its decision derived using the formulas back to the Decision Engine 508.”) (col 5, lines 35-52, “values are recalculated in real time so that priorities are adjusted as changes are introduced to the manufacturing operation”).

Regarding claim 3, Wang and Serita teach the system according to claim 1.  Wang teaches wherein feedback from the production executer is returned for the iterative calculating according to d) (col 5, lines 35-52, “values are recalculated in real time so that priorities are adjusted as changes are introduced to the manufacturing operation”).

Regarding claim 5, Wang and Serita teach the system according to claim 1.  Wang teaches wherein during calculating the limited number of subsequent operational dispatching decisions availability of required material and/or resources for performing the production operations is checked in real-time (col 5, lines 35-52, “values are recalculated in real time so that priorities are adjusted as changes are introduced to the manufacturing operation”).

Regarding claim 6, Wang and Serita teach the system according to claim 1.  Wang teaches wherein obtaining of a long-term production schedule is built by relaxing at least one pre-determined production constraint in order to reduce the complexity of the long-term production scheduling comprising all orders of the set of production orders at once (col 6, lines 50-62, “formulas dynamically collect information from system analysis tools for improved transport decisions for a reduction of transport time and costs, and operation costs are reduced by considering dynamic constraints and special conditions”).

Regarding claim 7, Wang and Serita teach the system according to claim 4.  Wang teaches wherein only those dispatching recommendations are incorporated into the calculation of the limited number of subsequent operational dispatching decisions whose order start times in the long-term production schedule are close to current time (col 3, line 62-col 4, line 15, “The new method provides a rule-based software decision engine called the Operation Job Supervisor system (OJS) to supervise optimal throughput of product into processing equipment. This decision engine integrates with other Fab systems (such as AMHS and MES (Manufacturing Equipment System) and a cooperative model between dispatch and schedule functions that provides consistency. FIG. 3 shows a block diagram of the systems architecture. The Schedule 302 tool gives input to the Dispatch 304 tool. The Dispatch tool is now integrated with the Decision Engine 310 through a Decision Integrator 306 which also integrates with the AMHS. This is the same AMHS that in the prior art included the material handling system and its hardware. The Decision engine 310 includes the Operation Job Supervisor system and the transportation interface of the MES, the Move Agent, the CIM (Computer Integrated Manufacturing) database, and the Job Agent. The Job Agent communicates with the Equipment Controllers 312 at each individual tool's host controller. As an added control feature, a Dispatch or Schedule Viewer 314 is available to check operations in realtime on a networked PDA or other device.”).

Regarding claim 8, Wang and Serita teach the system according to claim 1.  Wang teaches wherein each production process can include productive production operations and unproductive production operations (col 3, line 62-col 4, line 15, “The new method provides a rule-based software decision engine called the Operation Job Supervisor system (OJS) to supervise optimal throughput of product into processing equipment. This decision engine integrates with other Fab systems (such as AMHS and MES (Manufacturing Equipment System) and a cooperative model between dispatch and schedule functions that provides consistency. FIG. 3 shows a block diagram of the systems architecture. The Schedule 302 tool gives input to the Dispatch 304 tool. The Dispatch tool is now integrated with the Decision Engine 310 through a Decision Integrator 306 which also integrates with the AMHS. This is the same AMHS that in the prior art included the material handling system and its hardware. The Decision engine 310 includes the Operation Job Supervisor system and the transportation interface of the MES, the Move Agent, the CIM (Computer Integrated Manufacturing) database, and the Job Agent. The Job Agent communicates with the Equipment Controllers 312 at each individual tool's host controller. As an added control feature, a Dispatch or Schedule Viewer 314 is available to check operations in realtime on a networked PDA or other device.”) (Examiner note: material handling would be unproductive operation).

Regarding claims 10 and 13, the claims recite substantially similar limitations to claim 1.  Therefore, claims 10 and 13 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 11, the claim recites substantially similar limitations to claim 2.  Therefore, claim 11 is similarly rejected for the reasons set forth above with respect to claim 2.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Serita and further in view of U.S. P.G. Pub. 2006/0212323 (hereinafter, Ninomiya).

Regarding claim 9, Wang and Serita teach the system according to claim 1.  Neither explicitly teaches displaying the decisions on a Gantt, though Wang discloses a similar style flowchart in their Figure 4.  However, in the analogous art of production management, Ninomiya teaches wherein the calculated limited number of said operational dispatching decisions can be displayed on the output device in a Gantt chart (¶ 376, “FIG. 3FA-3FC illustrates an example in which the production preparation situation and the pileup information are displayed based on a Gantt chart method. FIG. 3FA-3FC displays production management information (e.g., a production number, a branch number, a title of a component or a process, a planned completion date, an amount, a production place, a order number), dates at which slips for the respective components or processes are issued, and a work time schedule are displayed. An applicable date at which a slip is issued is shown by a square colored by gray and the work time schedule is shown by a block colored by pale gray. The desired investigation time is April 7 and is shown by diagonal lines. In FIG. 3FA-3FC, the thick solid line represents a relationship showing that a component is required for the next process. As shown in FIG. 3FA-3FC, the Gantt chart-based display provides an understanding of the entire work schedule.”) (see at least Figs. 3FA, 3FB, and 3FC).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine Gantt chart display of production scheduling of Ninomiya with the scheduling and dispatching production system of Wang.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of displaying changes that would be better for people who prefer a visual chart to verify changes made.	


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA GURSKI/Primary Examiner, Art Unit 3623